 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney                                         FILED
 3 501 I Street, Suite 10-100                                              May 18, 2021
   Sacramento, CA 95814                                                 CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA

 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America                               SEALED
 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10 UNITED STATES OF AMERICA,                         CASE NO.       2:21-mj-0079 CKD
11                             Plaintiff,            SEALING ORDER

12                        v.                         UNDER SEAL

13 GABRIEL DIOP,

14                             Defendant.

15

16                                          SEALI NG OR DER

17         Upon Application of the United States of America and good cause having been shown,

18         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,

19 SEALED until further order of this Court.
20

21   Dated:    May 18, 2021
                                                      Hon. Carolyn K. Delaney
22                                                    U.S. MAGISTRATE JUDGE
23

24

25

26

27

28

     SEALING ORDER
